NIXON, P. J.
Only two questions are made on this appeal and they will be considered in their order. Appellants earnestly insist that the election was a nullity, for the reason that a common school district cannot detach a portion of a village school district, there being no statute conferring such right.
The organization of school districts in this state is provided for by chapter 154, R. S. 1899. Article One, •of that chapter, in which section 9742 is contained, in addition to some general provisions, provides for’ the organization of subdistricts, or what is generally known as country school districts. Article Two, for the organization of city, town and village school districts. Article Three, for the organization of school districts in cities of more than 50,000 and less than 800,000 inhabitants. Article Four, for the organization of school districts in cities of 300,000 inhabitants or over.
Section 9875, Revised Statutes 1899, provides that a country school district or part thereof adjacent to a village school district may be attached to the latter. No provision is made in this article for the attachment of a portion of a village school district to the territory of a country school district. Indeed, the election in question was held under section 9742, Revised Statutes 1899, which appears in Article One, concerning country school districts. Under the rules of statutory construction, this section was wholly inapplicable and the election in question conld not have been lawfully held under its provisions.
The reasoning in the case of State ex rel. v. Fry, 186 Mo. 198, 85 S. W. 328, is applicable here.. In that case there was a village school district consisting of territory partly in Newton county and partly in McDon*417kid county, and it was attempted, under section 9747, Revised Statutes 1899, to create a country school district out of the territory on the Newton county side of the line. It was contended that the general words, “any school district,” as used in section 9747 embraced a village school district as well as a country school district. The Supreme Court held that this contention could not be maintained, saying: “It is a canon of interpretation that ‘all words, if they be general and not-express and precise, are to be restricted to the fitness of the matter. They are to be construed as particular if the intention be particular; that is, they must be understood as used in reference to the subject-matter in the mind of the Legislature, and strictly limited to it.’ (Endlich, Int. of Stat., sec. 86.) It is indispensable to a correct understanding of a statute to inquire what is the subject of it. (2 Lewis’ Suth. on Stat. Con. (2 Ed.), sec. 347).” . ., . “The subject of section 9747 of article 1 and of the sections preceding it is distinctly stated in section 9739, the first section of that article, to be ‘all subdistricts, as organized and bounded,’ i. e., country school districts, and under the canon of construction aforesaid, the words ‘any school district’ in section 9747 must he limited to country school districts, whose organization was alone provided for in article 1, and not to village school districts whose organization was provided for in article 2, unless it appears by other legislation that such was not the legislative intent.” '
So, in this case, section 9742 appears in. the article concerning country school districts providing for the formation of “a new district, to be composed of two or more districts, or parts of two or more districts, or to divide one district to form two new districts from the same territory therein, or to change the boundary lines of two -or more districts.” In framing this statute, “the subject-matter in the mind of the Legislature” was common school districts.
*418I. We have confined our discussion to the law as it appears in the Revised Statutes of 1899 and have not attempted a construction of the enactmentt of the Legislature in 1909 in which it completely rearranged chapter 154 as it appears in the revision of 1899. By the Act of 1909, article 1 of chapter 106, Revised Statutes 1909, classifies public schools, article 2 contains laws “applicable to all classes of schools,” article 3, “laws applicable to common schools,” article 4, “laws applicable to city, town and consolidated schools,” etc. It will be seen that this arrangement is entirely different from that of the revision of 1899. We have held that section 9742, Revised Statutes. 1899, is inapplicable to the issue' presented in this case because it appears in the article concerning country school districts. Now in the revision of 1909, section 10837, which appears among the “Jaws applicable to common schools,” though differently worded, is designed to take the place of section 9742 of the revision of 1899. The Legislature enacted in 1909 an entirely new section which appears as section 10881, Revised Statutes 1909, in tlie article denominated “Laws applicable to city, town and consolidated schools.” It enacts that all provisions of section 10837,-relating.to change of boundary lines of common school districts shall apply to town, city and consolidated districts. Whether this change in the law, if applied to a cáse like the present, would necessitate a different conclusion than the one we have reached, it is unnecessary to say.
II. The judgment of the trial court does not show why the injunction was dissolved. In appellants’ brief it-is"stated that the injunction was dissolved because the court believed that appellants had an adequate remédy at law by an action in quo warranto, and that irijnnction was not the proper remedy. In considering whether injunctive relief nan be granted under the facts in this record it must be borne in mind that the legality of the village school district — No. 61 — and the legal*419ity of the common school district — No. 7 — is not assailed, bnt conceded under the pleadings, and the only-issue raised by the pleadings is as to the validity of the-proceedings detaching a portion of the village school district and attaching it to the country school district.
Our statute, section 3649, Revised Statutes 1899, provides that a remedy by injunction exists to prevent the doing of “any legal wrong whatever,-whenever in the opinion of the court an adequate remedy cannot be afforded by an action for damages.” This section is merely the affirmance by the Legislature of a pre-existing rule of equity jurisprudence. [Williams v. Harrison, 135 Mo. App. 152, 115 S. W. 1056.] In construing-this statute, our Supreme Court has said that “the action for injunction may be resorted to, notwithstanding-there may be an adequate remedy at law for the injury,, in the cases where an adequaté remedy cannot be afforded by an action for damages as such.” [Towne v. Bowers, 81 Mo. 496; Jones v. Williams, 139 Mo. 37, 39 S. W. 486, 40 S. W. 353.]
This question has been decided in the case of School District Number Four v. Smith, 90 Mo. App. 215, where an attempt had been made by one school district to detach a part of the territory belonging to an adjacent school district. It was held that an action for an injunction was proper, the court saying: “One of the grounds of the demurrer is that injunction is not the proper remedy to prevent the wrongs complained of. The last clause of section 3649, Revised Statutes 1899, provides that the remedy by injunction shall exist To prevent the doing of any legal wrong whatever, whenever-in the opinion of the court an adequate remedy cannot be afforded by an action for damages.’ Should the-wrongs complained of be consummated it would be a-continuing one and the children of school age in the-disputed territory would be enumerated in a district in which they do not belong and be compelled to attend' the public schools in this district or forego the benefit *420of any public school. The taxes in the disputed territory which should go to number four would go to number eight and the burden of taxation on the remaining taxpayers of district number four be thereby proportionately increased; in such circumstances it is evidence that no rules for the measurement of damages can be formulated that would afford district number four adequate relief. [Calvert v. Bates, 44 Mo. App. l. c. 632.] Injunctive relief under somewhat similar circumstances has heretofore been afforded by the courts of this state without question (Perryman v. Bethune, 89 Mo. 158; School District v. Wallace, 75 Mo. App. 317), and we think our statute, which broadens the equity rule, warrants the remedy prayed for by the petition.”
It is clear that the proceedings changing the boundary lines of the said school district are illegal and void •and that irreparable injury would ensue if the injunction should be dissolved. The judgment will accordingly be reversed and the cause remanded with directions to the trial court to set aside its order dissolving the temporary injunction, and find the issues for the plaintiffs and enter judgment for the plaintiffs making the injunction perpetual.
All concur.